                         Case 20-10256-KBO               Doc 255         Filed 03/12/20       Page 1 of 2




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

                                                                     )
         In re:                                                      )     Chapter 11
                                                                     )
         EARTH FARE, INC., et al.,1                                  )     Case No. 20-10256 (KBO)
                                                                     )
                                    Debtors.                         )     (Jointly Administered)
                                                                     )
                                                                     )     Docket Ref. Nos. 33, 58, 62, 70, 122, 236, & 254
                                                                     )

             ORDER APPROVING THE LEASE TERMINATION AND RELEASE AGREEMENT
                 RELATED TO 5070 SOUTH WESTNEDGE, PORTAGE, MICHIGAN IN
                   ACCORDANCE WITH DE MINIMIS ASSET SALE PROCEDURES

                  Pursuant to the Order (A) Approving De Minimis Asset Sale Procedures; (B) Approving

         Certain Bidding Procedures, Assumption and Assignment Procedures, and the Form and

         Manner of Notice Thereof; (C) Authorizing the Debtors to Enter Into Asset Purchase Agreements

         With Stalking Horse Bidders; and (D) Scheduling a Hearing on the Approval of the Sale of the

         Debtors’ Remaining Assets Free and Clear of All Encumbrances As Well As the Assumption and

         Assignment of Certain Executory Contracts and Unexpired Leases [Docket No. 122] (the “De

         Minimis Sales Order”);2 and the Debtors having filed and served notice [Docket No. 236] (the

         “Sale Notice”) of the proposed sale of certain De Minimis Assets (the “Proposed Sale”) to 5070

         South Westnedge, LLC (the “Purchaser”); and the Debtors having determined in the reasonable

         exercise of their business judgment that such proposed sale is in the best interests of their estates;

         and the Court finding that (a) it has jurisdiction over the matters raised in the De Minimis Sales

         Order pursuant to 28 U.S.C. §§ 157 and 1334, (b) this is a core proceeding pursuant to 28 U.S.C.


         1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of the
         Debtors is 220 Continuum Drive, Fletcher, North Carolina 28732.
         2
           Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the De Minimis
         Sales Order or the motion approving the same.
26137581.1
                        Case 20-10256-KBO         Doc 255     Filed 03/12/20     Page 2 of 2




         § 157(b)(2), (c) proper notice of the Proposed Sale has been given and no other or further notice

         is necessary, and (d) the Proposed Sale complies with the Sale Procedures set forth in the De

         Minimis Sales Order; and the Court finding that such Proposed Sale is consistent with the terms

         of the DIP Facility and the order approving the DIP Facility and that there are no objections to

         the Proposed Sale from any of the Notice Parties, it is hereby

                 ORDERED, that the Proposed Sale is approved; and it is further

                 ORDERED, that pursuant to section 363(b) of the Bankruptcy Code, the Debtors are

         authorized to sell the De Minimis Assets to the Purchaser; and it is further

                 ORDERED, that, consistent with the De Minimis Sales Order, the assets included in the

         Proposed Sale shall be transferred to the Purchaser free and clear of all liens, claims, interests

         and encumbrances whatsoever, with any such liens, claims, interests and encumbrances attaching

         to the Proposed Sale proceeds with the same validity, extent and priority as had attached to the

         De Minimis Assets immediately prior to such Proposed Sale; and it is further

                 ORDERED, that the terms and conditions of this Order shall be immediately effective

         and enforceable upon entry of this Order; and it is further

                 ORDERED, that this Court will retain jurisdiction regarding the interpretation and

         implementation of this Order, and all other matters related to this Order.




             Dated: March 12th, 2020                           KAREN B. OWENS
             Wilmington, Delaware                              UNITED STATES BANKRUPTCY JUDGE
26137581.1
                                                          2
